Howard, J. (concurring):
I concur in the result. The commission proceeded on so many erroneous theories in awarding damages that their report should be denied sanction. Ido not, however, concur with Mr. Justice Woodward in his conclusion that the claimants in this pro*288ceeding must be presumed to have received full compensation for the destruction of their business at the time their mother received her award of $17,746.53 for her land taken; neither do I concur with the assertion that “the claimants had no business of any kind apart from the premises which had already been taken and paid for.” If I read the prevailing opinion correctly it holds that there can be no such thing as a boarding house business' separate from the land on which it is conducted and that when the land is taken and paid for that pays for the business.
A boarding house business may assume immense proportions and produce enormous profits. It may be an asset of great value. It may be worth much more than the premises on which it is conducted. It may have been established for many years; it may have been conducted in more than one building; it may appertain tp the man rather than to the place. The owner of the premises may deny to the proprietor of the business a lease for the ensuing year, but if the business clings to the man he can take it elsewhere—take it with him from place to place, from boarding house to boarding house. In fact, because it happens to be a boarding-house business it is no different in principle from a manufacturing business or any other business. In other words, the business in this case and in every case is a thing entirely distinct from the lease and distinct from the land. The lease has a value, the land has a value, the business has a value; each is separate from the other. Perhaps the value of the lease should have been determined in this instance by the commission which determined the value of the land. I think it should have'been, but the value of the business is to be determined here, for it comes clearly within the purview of section 42 of chapter 724 of- the Laws of 1905 (as amd. by Laws of 1906, chap. 314). That section says: “The owner of any * * * established business on the first day of June, nineteen hundred and five, * * * directly or indirectly decreased in value by reason of the acquiring of land by the city of New York * * * shall have a right to damages for such decrease in value.” These claimants were the owners of an established business. The award to the owner of the land for the value of the land in no manner compensated *289them for the destruction of their business. Notwithstanding this award and notwithstanding its extravagance, if it were extravagant, and even though the first commission intended in their award to the mother to include damages for. a destruction of the boarding house business (which they did not), these claimants still have their claim for damages.
Kellogg, J., concurred.
Order modified by striking therefrom the part appointing a new commission, and as so modified affirmed, with costs.